Citation Nr: 1022300	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  07-09 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for a neurological 
disorder manifested by hand tremors.

3.  Entitlement to service connection for heart disease.

4.  Entitlement to service connection for Epstein-Barr virus.

5.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from December 1952 to 
December 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In his initial substantive appeals, filed in March and June 
2007, the Veteran requested a hearing before a Veterans Law 
Judge at the RO, either in person or via videoconference 
technique.  However, in a subsequent substantive appeal filed 
in June 2008, he stated that he did not want a Board hearing.  
His hearing request is therefore considered withdrawn.  

The Board observes that in a June 2005 rating decision, the 
RO granted service connection for an anxiety disorder and 
assigned a 10 percent rating.  The Veteran appealed the 
initial rating assigned.  However, in a December 2005 
statement, he requested that his appeal be withdrawn.  Hence, 
the issue is not in appellate status and will not be 
addressed herein.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a 
neurological disorder manifested by hand tremors, 
hypertension and heart disease are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or 
findings of diabetes mellitus in service or for many years 
thereafter, and the disease is not shown to be due to any 
event or incident of the Veteran's active service.  

2.  The Veteran is not shown to have manifested complaints or 
findings of Epstein-Barr virus in service or for many years 
thereafter, and the disease is not shown to be due to any 
event or incident of the Veteran's active service, including 
the mononucleosis infection.  

3.  In January 1980, the RO denied the Veteran's claim for 
service connection for hypertension, and the Veteran did not 
file a timely substantive appeal of that decision.  

4.  The evidence received of record since the January 1980 RO 
decision relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  Diabetes mellitus is not due to disease or injury that 
was incurred in or aggravated by active service, nor may it 
be presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309(a) (2009).  

2.  Epstein-Barr virus is not due to disease or injury that 
was incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303 (2009).  

3.  The unappealed January 1980 RO rating decision which 
denied service connection for hypertension is final.  38 
U.S.C.A. § 7105 (West 2002).  

4.  New and material evidence has been received to reopen the 
claim of service connection for hypertension.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim. VA regulations for the implementation 
of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

Duty to Notify

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).  

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.

In letters dated in January 2006 and March 2006, prior to the 
rating decision on appeal, the Veteran was provided notice 
regarding what information and evidence is needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
Veteran, what information and evidence will be obtained by 
VA, and the need to submit any outstanding evidence that 
pertained to the claim.  He was also advised on the element 
needed to reopen his claim for service connection for 
hypertension.  In a subsequent March 2006 letter, prior to 
the rating decision on appeal, the Veteran was advised of how 
disability ratings and effective dates were assigned.  

The notice discussed above fully complied with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, and the Veteran was fully informed of the evidence 
that was needed to support his claims.  Consequently, the 
Board finds that the duty to notify provisions have been met.  

Duty to Assist

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post service VA and 
private treatment records, and the Veteran's personal 
statements.  The Board observes that the Veteran was not 
afforded a VA examination for some of his claims.  However, 
the medical records in the file show that the he has been 
diagnosed with type II diabetes mellitus.  However, there is 
no indication in the record this condition was manifest in 
service or that it is otherwise related to his military 
service.  Consequently, the Board finds that it is not 
necessary to refer this case for further medical review and 
an opinion to address the medical theory presented on behalf 
of the appellant in this case as there is no reasonable 
possibility of substantiating the case.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (a veteran is 
required to show some causal connection between his 
disability and his military service).

Additionally, the VA examination report pertaining to 
Epstein-Barr virus is sufficient for adjudication purposes as 
it adequately addressed the causality question posed.  
Rationale was provided for the opinion proffered.  Nieves-
Rodriguez v. Peake, 22 Vet App 295 (2008).  Consequently, the 
Board's duty to assist has also been met in this case.  

As discussed, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Thus, the record demonstrates that 
the Veteran had knowledge of what was needed to substantiate 
the claims, which cured any defect in the notice provided.  
Any defect in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  As such, there is no indication that there is 
any prejudice to the Veteran in considering these matters on 
the merits.  See Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Analysis

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as type II diabetes 
mellitus, hypertension, or an organic disease of the nervous 
system, if manifest to a degree of 10 percent within one year 
after separation from active duty, may be presumed to have 
been incurred in, or aggravated by, active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Diabetes Mellitus

The Veteran's service treatment records do not show 
complaints or findings related to diabetes mellitus or a 
diagnosis of the disease.  Moreover, the evidence shows that 
the disease was not manifest to a compensable degree within 
one year of his discharge from military service.  Indeed, 
diabetes mellitus was initially clinically demonstrated more 
than 45 years after the Veteran's discharge from military 
service in 1955.  In this regard, reports of private 
laboratory testing in February 1989, February 1990, July 1991 
and November 1991 indicated his blood glucose level was 
within normal limits.  His blood glucose level was also shown 
to be within normal limits in a December 1993 report of 
private laboratory testing.  In a private medical report 
dated in December 1993, the examiner noted that the Veteran's 
medical history was negative for diabetes.  In completing a 
preoperative questionnaire in 1995, the Veteran denied that 
he had diabetes.  The above objective clinical evidence 
contrasts any assertion of diabetes mellitus since service, 
and renders any such assertions less than credible.

On VA outpatient treatment in September 2001, a medical 
history of mild glucose intolerance was noted.  In January 
2002, the Veteran's hemoglobin A1C was 6.3 percent.  Type II, 
diabetes mellitus, was initially clinically demonstrated in a 
report of VA outpatient treatment in February 2003 when it 
was noted that such was evident from a "recent lab."  In 
April 2003, it was reported that laboratory testing that same 
month showed a hemoglobin A1C of 7.0 which was noted to be 
high.

In this regard, the Board notes that a prolonged period 
without documented medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or disease was incurred in service, which 
resulted in any chronic or persistent disability.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Finally, there is 
no medical opinion linking the Veteran's currently diagnosed 
diabetes mellitus to his military service.  Hence, service 
connection is not warranted for diabetes mellitus on a 
direct-incurrence basis or on a presumptive basis as a 
chronic disability.  

The Veteran did not serve in Vietnam during the Vietnam era 
and it is not shown that he was exposed to Agent Orange at 
any other location during his military service.  Hence, the 
presumptive provisions related to diseases associated with 
exposure to Agent Orange are not applicable under the facts 
presented here.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309(e).  

To the extent that the Veteran asserts that his diabetes 
mellitus is related to his military service, he is not shown 
to have any medical expertise.  Hence, his statements are 
insufficient upon which to base a grant of service 
connection.  See Espiritu, supra.  Finally, as discussed 
above, the Veteran was not afforded a VA examination to 
specifically ascertain whether his diabetes mellitus is due 
to his active military service.  However, the Board finds 
that such examination is not necessary.  In the absence of 
any treatment in service for diabetes mellitus, and the 
existence of negative clinical findings for diabetes mellitus 
for decades after service, any opinion rendered on the matter 
would be speculative in nature.  Hence, there is no 
reasonable possibility that the findings from such 
examination would aid in substantiating the claim.  See 
McLendon, supra.  

To the extent that the Veteran asserts that his diabetes 
mellitus is due to Epstein-Barr virus or disease, the Board 
notes that service connection is not established for such 
disability, as outlined below.  As such, secondary service 
connection is precluded by law on this basis.  38 C.F.R. 
§ 3.310 (2009).

For these reasons, the Board finds that the preponderance of 
the evidence is against the claim, and the appeal must 
therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Epstein-Barr Virus

The Veteran's service treatment records show that he was 
treated for mononucleosis.  He has currently been diagnosed 
with Epstein-Barr virus that he asserts was caused by the 
mononucleosis infection from service.  However, in a private 
medical statement dated in September 2004, M.S., M.D., 
concluded that the Epstein-Barr virus was not consistent with 
the Veteran's previous mononucleosis infection which had 
resolved.  A similar opinion was rendered by a VA physician 
in May 2005.  In the absence of a medical statement relating 
the currently diagnosed Epstein-Barr virus, initially 
clinically demonstrated years after service, to his military 
service, including the mononucleosis infection, service 
connection may not be granted.  

To the extent that the Veteran asserts that his Epstein-Barr 
virus is related to his military service, including the 
mononucleosis he experienced in service, he is not shown to 
have any medical expertise.  Hence, his statements are 
insufficient upon which to base a grant of service 
connection.  See Espiritu, supra.  Additionally, the treatise 
evidence presented by the Veteran in support of his claim, 
does not support the conclusion that Epstein-Barr virus is 
causally related to a previous mononucleosis infection.  The 
Court has held that a medical article or treatise can provide 
support for a claim, but must be combined with an opinion of 
a medical professional and be reflective of the specific 
facts of a case as opposed to a discussion of generic 
relationships.  Sack v. West, 11 Vet. App. 314 (1998).  The 
Veteran has not provided any medical opinion of a medical 
professional supporting his claim.  In fact, the statement 
submitted on his behalf does not support his assertion.  For 
this reason, the Board must find that the medical text 
evidence submitted by the Veteran does not contain the 
necessary specificity to constitute competent evidence of the 
claimed medical nexus.  See Sacks, 11 Vet. App. at 317 
(citing Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); 
see Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

For these reasons, the Board finds that the preponderance of 
the evidence is against the claim, and the appeal must 
therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Hypertension

New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement and substantive appeal are filed within the 
applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103.  If a claim has been previously denied and 
that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).  

The RO denied the Veteran's initial claim for service 
connection for hypertension in a January 1980 rating 
decision.  The evidence of record at the time of the decision 
included the Veteran's service treatment records, which did 
not show any elevated blood pressure readings, or any 
complaints, treatment, or diagnosis of hypertension.  Upon VA 
examination in April 1956, the Veteran was also not found to 
have hypertension.  Hence, the RO concluded that the 
Veteran's hypertension was not incurred in or aggravated by 
active service, and could not be presumed to have been so 
incurred as a chronic disease.  The Veteran filed a notice of 
disagreement with the determination and he was provided with 
a Statement of the Case in April 1980.  However, he did not 
file a substantive appeal.  Hence, the decision became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2009).

In December 2005, the Veteran filed a request that his claim 
of service connection for hypertension be reopened.  The 
additional evidence associated with the file includes a 
December 2002 private medical statement noting that the 
Veteran had a longstanding history of hypertension dating to 
his mid-20s.  This document sets forth the premise that the 
Veteran's hypertension may have been present within one year 
of his discharge from service in December 1955 when he was 
231/2 years old.  The Board finds this additional evidence is 
new, in that it was not previously of record, and it is also 
material as it relates to a prior basis for denial of the 
claim, i.e., the initial manifestation of the disease.  
Solely for the purpose of determining whether to reopen the 
claim, this evidence is presumed credible.  See 
Kutscherousky, supra.  Thus, new and material evidence has 
been submitted, and the claim is reopened.  To this extent 
only, the appeal is allowed.


ORDER

Service connection for diabetes mellitus is denied.

Service connection for Epstein-Barr virus is denied.  

New and material evidence has been received and the claim for 
service connection for hypertension is reopened; to this 
extent only the claim is granted.  


REMAND

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Although the claim for service connection for hypertension is 
reopened, the Board finds that additional evidence is needed 
before a determination on the merits can be rendered.  When 
the medical evidence of record is insufficient, the Board 
must supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also 38 
C.F.R. § 3.159(c)(4).  

Moreover, the Veteran has made an additional claim that his 
hypertension and heart disease are causally related to his 
service-connected generalized anxiety disorder.  
Nevertheless, he has not been apprised of the information 
necessary to establish service connection on a secondary 
basis, a VA examination and opinion were not obtained, and 
the RO has not adjudicated the claims under that theory of 
entitlement.  

In this respect, the Board observes that service connection 
may be established for disability which is proximately due to 
or the result of a service-connected disability.  Further, a 
disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).  Significantly, however, effective October 10, 2006, 
38 C.F.R. § 3.310 was amended to provide that:

VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-
connected disease or injury unless the baseline 
level of severity of the nonservice-connected 
disease or injury is established by medical 
evidence created before the onset of aggravation or 
by the earliest medical evidence created at any 
time between the onset of aggravation and the 
receipt of medical evidence establishing the 
current level of severity of the nonservice-
connected disease or injury.  The rating activity 
will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities 
(38 C.F.R. part 4) and determine the extent of 
aggravation by deducting the baseline level of 
severity, as well as any increase in severity due 
to the natural progress of the disease, from the 
current level.

Based on the foregoing, the Board concludes that a remand is 
necessary to provide proper notice and to obtain a medical 
opinion regarding the etiology, or aggravation, of the 
Veteran's hypertension and heart disease.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006) (holding that a medical 
examination is needed when evidence is insufficient to grant 
benefits but indicates that a condition may be associated 
with service).

Additionally, with regard to the issue of service connection 
for a neurological disorder manifested by hand tremors, the 
Veteran submitted a November 2005 private medical statement 
from M.B.S., M.D., noting that the Veteran had been diagnosed 
with a "nonparkinsonian tremor" that he has had "since his 
discharge from military service many years ago."  Since this 
statement indicates that this disability may be associated 
with the Veteran's military service, the Board finds that the 
criteria of McLendon, supra, have been met and an examination 
is warranted.  

The provisions of 38 C.F.R. § 3.655 provide that, when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without 
"good cause," fails to report for an examination scheduled in 
conjunction with a reopened claim, the claim shall be denied.

Ongoing medical records and any additional evidence to 
support the claims should be obtained.  38 U.S.C.A. § 
5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession 
of the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) with respect to the claims for 
service connection for hypertension and heart 
disease, to include as secondary to the 
service-connected generalized anxiety 
disorder.  

2.  Obtain the names and addresses of all 
medical care providers who treated the Veteran 
for a nonparkinsonian tremor, hypertension and 
heart disease since his discharge from 
service.  After securing any necessary 
release, the RO should obtain the outstanding 
records and associate them with the claim 
file.

3.  Schedule the Veteran for a VA examination 
to ascertain the nature and likely etiology of 
the claimed hypertension and heart disease.  
The examiner must review the entire claims 
file in conjunction with the examination.  All 
studies or tests deemed necessary should be 
conducted.  The examiner should clearly 
outline the Veteran's cardiac history and 
provide an opinion as to whether it is at 
least as likely as not (50 percent or greater) 
that the Veteran's hypertension and/or heart 
disease had its clinical onset in service or 
within one year of his discharge from service.  
The examiner should also express an opinion as 
to whether it is at least as likely as not (50 
percent or greater) that the Veteran's 
hypertension and/or heart disease are causally 
related to, or chronically aggravated by, the 
service-connected generalized anxiety 
disorder.  

4.  Schedule the Veteran for a VA neurological 
examination to ascertain the nature and likely 
etiology of the claimed hand tremors.  The 
examiner must review the entire claims file in 
conjunction with the examination.  All studies 
or tests deemed necessary should be conducted.  
The examiner should clearly outline the 
Veteran's neurological history and provide an 
opinion as to whether it is at least as likely 
as not (50 percent or greater) that the 
Veteran's currently denoted "nonparkinsonian 
tremor of the hands" had its clinical onset 
in service or within one year of his discharge 
from service, or is due to some incident 
during the Veteran's military service, 
including the mononucleosis.  

5.  After the development requested above has 
been completed to the extent possible, and any 
other indicated action accomplished, the 
issues of entitlement to service connection 
for a neurological disorder manifested by hand 
tremors, and service connection for 
hypertension and heart disease, to include as 
secondary to service-connected generalized 
anxiety disorder, should be readjudicated in 
light of all of the evidence of record.  If 
any benefit sought on appeal remains denied, 
the Veteran and his representative, if any, 
should be furnished a Supplemental Statement 
of the Case and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


